FLETCHER, Chief Judge
(dissenting):
Although I concur with the conclusion of the majority as to the appellant’s first contention, I must dissent from its reasoning and conclusion as to the post-trial delay.
The trial was concluded on June 13, 1974; on September 20, 1974, 99 days later, the convening authority acted; and finally, on September 3, 1975, the supervisory authori*81ty took his action affirming the sentence. Judge Cook is correct when he concludes that the Dunlap1 standard does not apply to this otherwise unexplained 447-day delay because the appellant was not in continuous confinement after trial for over 90 days.2
I recognize the precedent of the Court that the length of the post-trial delay alone does not entitle an accused to the remedy of dismissal. The Court has held, with reservations,3 that unless the appellant can demonstrate an error requiring a rehearing, and that he will be prejudiced in the presentation of his case on rehearing due to this delay or that no useful purpose would be served in further prolonging the proceedings, the conviction will be affirmed. United States v. Jefferson, 22 U.S.C.M.A. 554, 48 C.M.R. 39 (1973); United States v. Gray, 22 U.S.C.M.A. 443, 47 C.M.R. 484 (1973); United States v. Timmons, 22 U.S.C.M.A. 226, 46 C.M.R. 226 (1973). Under the facts of this case, I feel the sanctioning by the Court of an unexplained, unjustified and unwarranted 447-day delay defeats the Congressional mandate for appellate review under the Uniform Code of Military Justice. I believe the remedy of dismissal is necessary to demonstrate the Court will not always permit the Government to delay the post-trial review of a case with impunity. Delays such as are present in this case only serve to thwart the total military justice system.4
I would reverse the United States Navy Court of Military Review and order the findings and sentence set aside and the charges dismissed.

. Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974).


. I adhere to my reservations expressed in United States v. Ledbetter, 2 M.J. 37 (1976), that simply releasing an individual from confinement should not defeat the very real and underlying need for Dunlap — this Court’s obligation to assure that the military justice system operates both fairly and efficiently. I, therefore, cannot regard the fact that the appellant served only 78 days of his adjudged 100-day sentence as dispositive of the issue.


. See, e. g.. Judge Ferguson’s dissent in United States v. Prater, 20 U.S.C.M.A. 339, 343, 43 C.M.R. 179, 183 (1971) and Judge Quinn’s dissent in United States v. Timmons, 22 U.S.C. M.A. 226, 229, 46 C.M.R. 226, 229 (1973).


. See United States v. Ward, 48 C.M.R. 554 (C.G.C.M.R.1974), where the court concluded that certain days were so intolerable as to make a “mockery of the appellate review process provided for under the Uniform Code of Military Justice,” and thereby require the remedy of dismissal as being violative of due process.